Exhibit 10.1 NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THIS SECURITY, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL ADDRESSED AND SATISFACTORY TO THE ISSUER TO THE EFFECT THAT REGISTRATION UNDER SUCH ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED. PROMISSORY NOTE Orangeburg, NY June 21, 2013 FOR VALUE RECEIVED, the undersigned, OSL Holdings, Inc. (“ Maker ”), whose address is 60 Dutch Hill Rd, Suite 15, Orangeburg NY 10962, hereby unconditionally promises to pay to (“ Payee ”),whose address is the principal sum of $200,000 together with 10% annum interest in lawful money of the United States of America. At Payee’s option the principal and interest due may be convertible into shares of OSLH common stock with a value of $400,000 based on the closing price for the three trading days prior to the Payment Date. 1.
